Citation Nr: 1113316	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-24 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971 and from September 1983 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2007, a statement of the case was issued in July 2008, and a substantive appeal was received in August 2008.

Although on the Veteran's VA Form 9, received by VA in August 2008, a Board hearing was requested, the Veteran subsequently withdrew his request in November 2010.

In addition, the Board finds that the Veteran's August 2008 substantive appeal constituted a withdrawal of his claim for entitlement to an increased rating for degenerative joint disease, left knee.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).


FINDING OF FACT

The Veteran's currently diagnosed obstructive sleep apnea is causally related to his active duty service.


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea is causally related to his active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background and Analysis

In this case, the Veteran is seeking entitlement to service connection for obstructive sleep apnea.  The Veteran contends that his obstructive sleep apnea is related to his active duty service, or is proximately due to or has been aggravated by his service-connected hypertension.

Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

The Board notes that the Veteran's service treatment records do not show any complaints of or treatment for sleep apnea, nor do they document a diagnosis of sleep apnea.

Post-service medical records show that the Veteran has been diagnosed with sleep apnea.  A November 2005 treatment record documents that the Veteran reported daytime sleepiness for one year, and that the Veteran's spouse had witnessed apneas.  In December 2005, the Veteran filled out a patient questionnaire and stated that the sleep problem he was most concerned about was feeling tired during the day because of not getting proper rest.  The Veteran also reported that he had been told that he has stopped breathing while asleep at night, and that he had snored loudly for 15 years.  The Veteran's spouse also filled out a questionnaire at this time.  She stated that once the Veteran is asleep he begins loud snoring, occasionally wakes himself up choking, and will make gurgling/suffocating sounds.  She also stated that the Veteran's sleep pattern had been going on for the last 15 to 20 years.  A January 2006 treatment record documents that a December 2005 polysomnogram was consistent with moderate obstructive sleep apnea.  An August 2007 letter from a private physician states that the Veteran has obstructive sleep apnea which can be associated with hypertension, myocardial ischemia, heart irregularities, strokes, depression, and memory changes.

In support of his claim, the Veteran has submitted multiple lay statements from fellow service members and his spouse.  A statement from a service member, dated in May 2006, states that he slept in the same area as the Veteran in 1993 and 1996, and noticed that the Veteran would snore loudly and occasionally wake up choking.  Another service member stated that he had known the Veteran since 1985, that the Veteran had a reputation for being a loud snorer, and that on several occasions the Veteran had trouble staying awake during the day and while driving.  In September 2007, another service member stated that he had known the Veteran since 1996, and that the Veteran was known to have loud and erratic breathing while sleeping.  The service member also stated that in 2002 he and another service member slept in the same room as the Veteran, and that they both noticed that while asleep the Veteran would snore and then stop breathing.

In September 2007, the Veteran's spouse stated that since 1972 the Veteran had exhibited difficulty sleeping.  She stated that for many years the Veteran had severe distress during sleep with night terrors.  She also stated that the Veteran's sleep patterns changed to extremely loud snoring with frequent long bouts of total silence and then gasping and choking for air.  She further stated that with the onset of the Iraq war and their son serving in Iraq, the Veteran's night terrors and snoring with gasping and choking had returned.  In addition, the spouse stated that she believed that the Veteran's sleep apnea was related to the Veteran's service connected hypertension and PTSD.

In April 2010, the Veteran underwent a VA medical examination in connection with this appeal.  The examiner diagnosed the Veteran with obstructive sleep apnea.  The examiner stated that the private physician's August 2007 letter described the risks caused by the obstructive sleep apnea itself and did not support the Veteran's contention that hypertension had caused the sleep apnea.  The examiner concluded that the Veteran's obstructive sleep apnea was not caused by or a result of his hypertension.  The examiner's rationale was that 2 major risk factors for obstructive sleep apnea are obesity and upper airway soft tissue abnormalities which might lead to obstruction of breathing, and that these were the 2 risk factors which the Veteran demonstrated, along with increasing age and male gender, which are 2 other major risk factors.  The examiner noted that potential risk factors were described as smoking, nasal congestion, and diabetes.

The Board notes that the VA examiner did not provide, nor was he requested to provide, an opinion as to whether the Veteran's obstructive sleep apnea was manifested during his active duty service or was otherwise causally related to his active duty service.  In addition, the examiner did not discuss whether the Veteran's obstructive sleep apnea had been aggravated by the Veteran's service-connected hypertension.

Although the Veteran's obstructive sleep apnea claim includes the theory of entitlement based on a secondary basis, the Board finds that it does not need to consider and discuss that theory because it is granting service connection on a direct basis.  Therefore, the Board will not discuss secondary service connection.

In this case, the Board is presented with an evidentiary record which is not entirely clear.  However, the Board finds that it can conclude that the Veteran had a sleep disorder during active duty service.  38 C.F.R. § 3.102.  In this regard, lay statements from the Veteran's spouse and fellow service members document that the Veteran had a history of frequent snoring and periods of choking while sleeping.  Also, the Veteran's post-service medical records document current obstructive sleep apnea.

In addition, the Veteran's essential contention is that he experienced a chronic sleep disorder during service, and that he has had the sleep disorder since service.  The Board finds the Veteran's lay statements regarding the date of onset of his sleep disorder and continuity of symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection); see also Goss v. Brown, 9 Vet. App. 109, 113 (1996).

In the regulations implementing the Veterans Claims Assistance Act of 2000 (VCAA of 2000), competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(1)).  In this case, the Veteran was aware of the nature of his sleep apnea by virtue of his own regular sleep disturbance during service and by as told to him by those it affected.  This is competent evidence of observable manifestations.

With regard to a nexus to service, the Board finds that the Veteran's lay statements, as well as the other lay statements submitted, regarding his sleep disorder also support a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that lay evidence may be competent to establish medical etiology or nexus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, although it was not until after service that a diagnosis was established, the same in-service symptoms of this chronic disorder are associated with the current findings.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).

In sum, the Board finds that the available evidence appears to be at least in a state of equipoise regarding a nexus to service.  Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that the Veteran's claim for service connection for obstructive sleep apnea is warranted.

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also notes that the Veteran was informed of the manner in which disability ratings and effective dates are assigned by letters dated in March 2006, July 2006, September 2007, and March 2010.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for obstructive sleep apnea is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


